          Case 3:20-cv-02731-VC Document 189 Filed 05/18/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           )   CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            )   [PROPOSED] ORDER REGARDING BRIEFING
                                               )   ON (1) PLAINTIFFS’ MOTION FOR
   v.                                          )   PRELIMINARY INJUNCTION AND
                                               )   (2) FEDERAL DEFENDANTS’ MOTION TO
DAVID JENNINGS, et al.,                        )   DISSOLVE THE TEMPORARY RESTRAINING
                                               )   ORDER AND TO STAY
        Defendants.                            )
                                               )




[PROPOSED] ORDER RE (1) PLS.’ MOT. FOR P.I. AND (2) FED. DEFS.’ MOT. TO DISSOLVE T.R.O. AND TO STAY
No. 3:20-cv-02731-VC
            Case 3:20-cv-02731-VC Document 189 Filed 05/18/20 Page 2 of 2




       1.       Plaintiffs shall file a brief of no more than 20 pages for their motion for preliminary

injunction by Friday, May 22, 2020, at 5:00 p.m.

       2.       Federal Defendants shall file a combined brief of no more than 25 pages in opposition to

Plaintiffs’ motion and for any motion to dissolve the temporary restraining order and to stay that they

may elect to file by Wednesday, May 27, 2020 at 5:00 p.m.

       3.       Plaintiffs shall file a combined brief of no more than 15 pages replying in support of their

motion and in opposition to Federal Defendants’ cross-motion by Friday, May 29, 2020.

       4.       Federal Defendants shall file a brief of no more than 10 pages replying in support of their

cross-motion by Monday, June 1, 2020 at 10:00 a.m.

       5.       The hearing on the parties’ motions shall be held on Tuesday, June 2, 2020 at 10:00 a.m.

       IT IS SO ORDERED.



DATED: May 18, 2020


                                                      HON. VINCE CHHABRIA
                                                      United States District Judge




[PROPOSED] ORDER RE (1) PLS.’ MOT. FOR P.I. AND (2) FED. DEFS.’ MOT. TO DISSOLVE T.R.O. AND TO STAY
No. 3:20-cv-02731-VC                          1
